DETAILED ACTION
This action is in response to the Applicant Response filed 05 July 2022 for application 16/362,057 filed 22 March 2019.
Claims 1, 9, 11-12, 19 are currently amended.
Claims 8, 18 are cancelled.
Claims 1-7, 9-17, 19-20 are pending.
Claims 1-7, 9-17, 19-20 are rejected.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the objections to the claims have been fully considered and, in light of the amendments to the claims, are persuasive. 

Applicant’s arguments regarding the double patenting rejection of claims 1-7, 10-17, 20 have been fully considered and, in light of the terminal disclaimer filed, are persuasive. The double patenting rejection of claims 1-7, 10-17, 20 has been removed.

Applicant's arguments regarding the 35 U.S.C 101 rejections of claims 1-7, 9-17, 19-20 have been fully considered but are not persuasive. Applicant argues that these steps of summing encrypted data and decrypting the summation data is not a mental process. While Examiner disagrees and notes that the encryption/decryption process can be a simple process such as bit swapping which easily be performed, along with data summation, as a mental process, Examiner has interpreted this summation and decryption process as a mathematical process and has rejected the limitations under the mathematical concepts abstract idea. Therefore, the 35 U.S.C. 101 rejections of claims 1-7, 9-17, 19-20 are maintained.

Claim 20 was not amended in a manner similar to claims 1, 11. Moreover, no arguments were made regarding independent claim 20. Therefore, the 35 U.S.C. 103 rejection of claim 20 as being unpatentable over Rane in view of Acs is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-17, 19-20 are rejected under 35 U.S.C. 101, because the claims are directed to an abstract idea, and because the claim elements, whether considered individually or in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. V. CLS Bank International et al., 573 US 208 (2014).

Regarding claim 1, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim recites a computer-implemented method.
The limitation of generating … encrypted summation data corresponding to a sum of the first encrypted input data and the second encrypted input data, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of summing input data.
The limitation of generating … summation data by decrypting, based at least in part on the first encrypted noise data and the second encrypted noise data, the encrypted summation data, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of decrypting using a mathematical function.
The limitation of generating … second summation data by decrypting, based at least in part on the third encrypted noise data and the fourth encrypted noise data, the summation data, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of decrypting using a mathematical function.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – computer implemented, first system, first data source, second system, second data source. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites receiving ... first encrypted input data; receiving ... first encrypted noise data; receiving ... second encrypted input data; receiving ... second encrypted noise data; receiving ... third encrypted noise data, the third encrypted noise data corresponding to a first random number represented in the first encrypted input data; receiving ... fourth encrypted noise data, the fourth encrypted noise data corresponding to a second random number represented in the second encrypted input data; receiving ... the encrypted summation data …, which is simply receiving data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of computer-implemented, a first system, a first data source, a second system, a second data source and receiving data amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). Mere instructions to apply an exception using generic computer instructions and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 2, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 2 is directed to method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim recites a computer-implemented method.
The limitation of wherein generating the encrypted summation data comprises using a multiplication operator on the first encrypted input data and the second encrypted input data, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of using a multiplication operator.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 3, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 3 is directed to method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim recites a computer-implemented method.
The limitation of determining, based at least in part on the summation data, an output of the neural-network model, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of using a neural network.
The limitation of determining, using a gradient descent algorithm, at least one updated weight of the neural-network model, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of using gradient descent.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – device associated with a model provider. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites additional element(s) – neural-network model. This additional element is recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Additionally, the claim recites receiving ... a neural-network model, which is simply receiving data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a device associated with a model provider, a neural-network model and receiving data amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)), indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). Mere instructions to apply an exception using generic computer instructions, a field of use or technological environment in which to apply the judicial exception and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 4, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 4 is directed to method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim recites a computer-implemented method.
The limitation of determining a performance metric based at least in part on comparing the output to an expected output, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses a user comparing values to determine a metric.
The limitation of determining that the performance metric satisfies a quality threshold, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses a user comparing the metric to a predefined value.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – device associated with a model user. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites based at least in part on determining that the performance metric satisfies the quality threshold, sending ... the at least one updated weight, which is simply sending data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a device associated with a model user and sending data amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). Mere instructions to apply an exception using generic computer instructions and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 5, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 5 is directed to method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim recites a computer-implemented method.
The limitation of generating a random number, wherein determining the output of the neural-network model is based at least in part on the random number, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generating" in the context of this claim encompasses a user randomly selecting a value.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites based at least in part on determining that the performance metric satisfies the quality threshold, sending ... the random number, which is simply sending data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of sending data amounts to no more than insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). Insignificant extra-solution activity does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 6, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 6 is directed to method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim recites a computer-implemented method.
The limitation of determining that unencrypted input data corresponds to a fixed-point value, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses a user selecting how a number will be represented.
The limitation of determining a number of decimal places of the fixed-point value, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses a user selecting how a number will be represented.
The limitation of determining a block size corresponding to a size of a portion of the unencrypted input data, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses a user selecting how data will be allocated.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites sending ... an indicator of the number of decimal places; sending ... an indicator of the block size, which is simply sending data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of sending data amounts to no more than insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). Insignificant extra-solution activity does not provide an inventive concept, and, therefore, the claim is not patent eligible.
Regarding claim 7, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 7 is directed to method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim recites a computer-implemented method.
The limitation of determining, based at least in part on the block size, a plurality of blocks of data corresponding to the summation data, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses a user partitioning data based on a given partition size.
The limitation of generating second summation data based at least in part on the plurality of blocks of data, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of summing and/or decrypting using a mathematical function.
The limitation of generating fixed-point summation data based at least in part on the second summation data and the number of decimal places, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of summing and/or decrypting using a mathematical function.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 9, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 9 is directed to method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim recites a computer-implemented method.
The limitation of generating ... a random number, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generating" in the context of this claim encompasses a user randomly selecting a value.
The limitation of generating ... the first encrypted noise data by encrypting the random number, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of encrypting using a mathematical function.
The limitation of generating ... the first encrypted input data by encrypting a sum of the random number and input data, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of encrypting using a mathematical function.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites sending ... the first encrypted input data and the first encrypted noise data, which is simply sending data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of sending data amounts to no more than insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). Insignificant extra-solution activity does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 10, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 10 carries out method of claim 1 but for the recitation of additional element(s) of wherein the first encrypted input data corresponds to a first encryption technique and wherein the first encrypted noise data corresponds to a second encryption technique different from the first encryption technique.
Step 2A Prong Two Analysis: With respect to the mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the encryption techniques, and these elements do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of additional information regarding the encryption techniques do not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 11, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 11 is directed to system with a processor, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim recites a system.
The limitation of generate summation data by decrypting, based at least in part on the first encrypted noise data and the second encrypted noise data, the encrypted summation data, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of decrypting using a mathematical function.
The limitation of generate second summation data by decrypting, based at least in part on the third encrypted noise data and the fourth encrypted noise data, the summation data, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of decrypting using a mathematical function.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – at least one processor, at least one memory including instructions, first data source, second data source. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites receive ... first encrypted noise data; receive ... second encrypted noise data; receive ... third encrypted noise data, the third encrypted noise data corresponding to a first random number; receive ... fourth encrypted noise data, the fourth encrypted noise data corresponding to a second random number; receive encrypted summation data, wherein the encrypted summation data corresponds to a sum of first encrypted input data provided by the first data source and second encrypted input data provided by the second data source …, which is simply receiving data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of at least one processor, at least one memory with instructions, a first data source, a second data source and receiving data amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). Mere instructions to apply an exception using generic computer instructions and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 12, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 12 is directed to system with a processor, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim recites a system.
The limitation of wherein ... generate the encrypted summation data comprise using a multiplication operator on the first encrypted input data and the second encrypted input data, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of using a multiplication operator.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 13, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 13 is directed to system with a processor, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim recites a system.
The limitation of determine, based at least in part on the summation data, an output of the neural-network model, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of using a neural network.
The limitation of determine, using a gradient descent algorithm, at least one updated weight of the neural-network model, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of using gradient descent.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – device associated with a model provider. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites additional element(s) – neural-network model. This additional element is recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Additionally, the claim recites receive ... a neural-network model, which is simply receiving data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a device associated with a model provider, a neural-network model and receiving data amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)), indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). Mere instructions to apply an exception using generic computer instructions, a field of use or technological environment in which to apply the judicial exception and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 14, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 14 is directed to system with a processor, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim recites a system.
The limitation of determine a performance metric based at least in part on comparing the output to an expected output, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determine" in the context of this claim encompasses a user comparing values to determine a metric.
The limitation of determine that the performance metric satisfies a quality threshold, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determine" in the context of this claim encompasses a user comparing the metric to a predefined value.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – device associated with a model user. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites based at least in part on determining that the performance metric satisfies the quality threshold, send ... the at least one updated weight, which is simply sending data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a device associated with a model user and sending data amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). Mere instructions to apply an exception using generic computer instructions and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 15, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 15 is directed to system with a processor, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim recites a system.
The limitation of generate a random number, wherein determining the output of the neural-network model is based at least in part on the random number, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generate" in the context of this claim encompasses a user randomly selecting a value.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites based at least in part on determining that the performance metric satisfies the quality threshold, send ... the random number, which is simply sending data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of sending data amounts to no more than insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). Insignificant extra-solution activity does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 16, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 16 is directed to system with a processor, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim recites a system.
The limitation of determine that unencrypted input data corresponds to a fixed-point value, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses a user selecting how a number will be represented.
The limitation of determine a number of decimal places of the fixed-point value, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses a user selecting how a number will be represented.
The limitation of determine a block size corresponding to a size of a portion of the unencrypted input data, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses a user selecting how data will be allocated.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites send ... an indicator of the number of decimal places; send ... an indicator of the block size, which is simply sending data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of sending data amounts to no more than insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). Insignificant extra-solution activity does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 17, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 17 is directed to system with a processor, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim recites a system.
The limitation of determining, based at least in part on the block size, a plurality of blocks of data corresponding to the summation data, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses a user partitioning data based on a given partition size.
The limitation of generating second summation data based at least in part on the plurality of blocks of data, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of summing and/or decrypting using a mathematical function.
The limitation of generating fixed-point summation data based at least in part on the second summation data and the number of decimal places, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of summing and/or decrypting using a mathematical function.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 19, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 19 is directed to system with a processor, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim recites a system.
The limitation of generate ... a random number, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generate" in the context of this claim encompasses a user randomly selecting a value.
The limitation of generate ... the first encrypted noise data by encrypting the random number, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of encrypting using a mathematical function.
The limitation of generate ... the first encrypted input data by encrypting a sum of the random number and input data, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of encrypting using a mathematical function.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites send ... the first encrypted input data and the first encrypted noise data, which is simply sending data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of sending data amounts to no more than insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). Insignificant extra-solution activity does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 20, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 20 is directed to method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim recites a computer-implemented method.
The limitation of generating encrypted summation data corresponding to a sum of the first encrypted input data and the second encrypted input data, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of summing input data.
The limitation of generating summation data by decrypting, based at least in part on the first encrypted noise data and the second encrypted noise data, the encrypted summation data, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of decrypting using a mathematical function.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – computer implemented, first data source, second data source. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites receiving ... first encrypted input data corresponding to a first encryption technique; receiving ... first encrypted noise data corresponding to a second encryption technique different from the first encryption technique; receiving ... second encrypted input data corresponding to the first encryption technique; receiving ... second encrypted noise data corresponding to the second encryption technique ..., which is simply receiving data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of computer-implemented, a first data source, a second data source and receiving data amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). Mere instructions to apply an exception using generic computer instructions and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rane et al. (U.S. Pat. No. 10,223,547 B2 – Method for Differentially Private Aggregation in a Star Topology Under a Realistic Adversarial Model, hereinafter referred to as “Rane”) in view of Acs et al. (Dream: DiffeRentially private smart Metering, hereinafter referred to as “Acs”).

Regarding claim 20, Rane teaches a computer-implemented method (Rane, col. 21:58-col. 22:40 – teaches computer implemented method) comprising: 
receiving, from a first data source, first encrypted input data (Rane, col. 11:1-17 – teaches receiving by the aggregator, from each participant [including a first data source], encrypted data) corresponding to a first encryption technique (Rane, col. 11:1-17 – teaches each participant evaluating its polynomial at m points and encrypting the resulting values using public keys of relevant participants); 
receiving, from the first data source, first encrypted noise data (Rane, col. 15:66- col. 16:58 – teaches the aggregator receiving encrypted noise data from each participant [including a first data source]; see also Rane, claim 1) corresponding to a second encryption technique different from the first encryption technique (Rane, col. 15:66- col. 16:58 – teaches encrypting noise data using a techniques different from the encryption technique for the input data; see also Rane, col. 11:1-17 for first encryption technique); 
receiving, from a second data source, second encrypted input data (Rane, col. 11:1-17 – teaches receiving by the aggregator, from each participant [including a second data source], encrypted data) corresponding to the first encryption technique (Rane, col. 11:1-17 – teaches each participant evaluating its polynomial at m points and encrypting the resulting values using public keys of relevant participants); 
receiving, from the second data source, second encrypted noise data (Rane, col. 15:66- col. 16:58 – teaches the aggregator receiving encrypted noise data from each participant [including a second data source] ; see also Rane, claim 1) corresponding to the second encryption technique (Rane, col. 15:66- col. 16:58 – teaches encrypting noise data using a techniques different from the encryption technique for the input data; see also Rane, col. 11:1-17 for first encryption technique); 
generating encrypted summation data corresponding to a sum of the first encrypted input data and the second encrypted input data (Rane, col. 11:1-17 – teaches the aggregator generating an encrypted sum of the participants’ data).
While Rane teaches combining, by an aggregator, encrypted inputs from multiple data sources to generate an encrypted sum, Rane does not explicitly teach generating summation data by decrypting, based at least in part on the first encrypted noise data and the second encrypted noise data, the encrypted summation data.
Acs teaches
generating encrypted summation data corresponding to a sum of the first encrypted input data and the second encrypted input data (Acs, section 6.3 – teaches aggregating the encrypted input data from each node); and 
generating summation data by decrypting, based at least in part on the first encrypted noise data and the second encrypted noise data, the encrypted summation data (Acs, section 6.3 – teaches decrypting the encrypted summation data, where the decryption is based on the noise data from each node; see also, Acs, section 6.2 – teaches encryption based on noise data for each node).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Rane with the teachings of Acs in order to collect data from multiple nodes to generate aggregated statistics while preserving privacy of each individual node and adding limited additional computation costs in the field of using encryption for secure data transmission between multiple clients and an aggregation node (Acs, Abstract – “This paper presents a new privacy-preserving smart metering system. Our scheme is private under the differential privacy model and therefore provides strong and provable guarantees. With our scheme, an (electricity) supplier can periodically collect data from smart meters and derive aggregated statistics while learning only limited information about the activities of individual households. For example, a supplier cannot tell from a user’s trace when he watched TV or turned on heating. Our scheme is simple, efficient and practical. Processing cost is very limited: smart meters only have to add noise to their data and encrypt the results with an efficient stream cipher.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Kapp et al. (US 2020/0076772 A1) teaches a double decryption method.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of unpublished applications may be obtained from the Private Patent Application Information Retrieval (Private PAIR) system. Information regarding the status of published applications may be obtained from the Patent Center. For more information about the PAIR system, see http://pair-direct.uspto.gov. To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or Canada) or 571-272-1000.

/MARSHALL L WERNER/               Examiner, Art Unit 2125     

/KAMRAN AFSHAR/               Supervisory Patent Examiner, Art Unit 2125